In quo warranto proceedings brought by an individual relator upon the refusal of the Attorney-General to consent to the use of his name as relator, Section 5447 (3582), et seq., C.G.L., it appears that the two-year term of office of the relator, claiming to be a special tax school district trustee, expired soon after this *Page 382 
action was begun, Section 10, Article XII, of the Constitution, Section 708 (567), C.G.L., Section 14, Article XVI, of the Constitution, requiring State, county and municipal officers to continue in office after the expiration of their respective terms until their successors are duly qualified, is not applicable to district officers. An election for trustees having been held for the succeeding two years, and the relator not claiming to have been elected at such election, as her own successor, but alleging that the election held was illegal and unauthorized, such relator has now no right to maintain this action against respondents who are shown to have been elected in the alleged illegal election, the Attorney-General or other proper official not being a relator in the action.
The judgment dismissing the action is affirmed on writ of error.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.